DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 13 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2013/0226857 and US 2016/0165388. 
The improvement comprises:
US 2013/0226857 is considered as the closest prior art that teaches an electronic device comprising: 
a communication circuit (para.23, where the inference pipeline system 120 receives location information through a communication network 110.  Network 110 is capable of providing wireless communications using any suitable short-range or long-range communications protocol (e.g., a wireless communications infrastructure including communications towers and telecommunications servers).); 

at least one processor (para.22 and 39, where the components/modules may also be implemented in software for execution by various types of processors), 
wherein the memory stores instructions, when executed, causing the processor to: 
determine a visiting area of the electronic device based on at least one signal received through the communication circuit (Fig.2 element 210 and para.26-27, 29-30); 
acquire information on a plurality of places corresponding to the visiting area (Fig.2 element 220 and para.35-36); 
acquire place-related information based on at least one of usage information of the electronic device and information stored in the memory (para.102, where a check-in service includes social networking websites that allow users to "check in" to a physical place and share their location with other members.  Examples of check-in services include Facebook, Foursquare, Google Latitude, and Gowalla.  Check-in services provide a list of nearby places and allow an opportunity for the user to confirm a place s/he has visited.); and 

wherein the instructions, when executed, cause the processor to: acquire usage information of the electronic device during a specific time duration comprising a time of visiting the visiting area (Table 2 and para.32-35); and acquire the place-related information from the acquired usage information (para.32 and Table 2).

US 2016/0165388 teaches a method to predict an activity comprising:
receiving data representing an interaction with a user interface of a mobile computing device (Fig.4 step 402 and para.41);
generating a portion of the data summarizing the interaction to include an interaction type (Fig.4 step 404 and para.41);
determining data representing a prioritized value indicative of a degree of the interaction based on the interaction type of the interaction (Fig.4 step 406 and para.41); 

generating a customized advisory data (Fig.4 step 410 and para.41), 
whereby the customized advisory data may be configured to cause presentation of a representation on the user interface, the representation being linked to the customized advisory data to facilitate the participation in the activity (Fig.4 step 410 and para.41).

With regard Claims 1 and 13, US 2013/0226857 in view of US 2016/0165388 fails to teach the limitation of "determine whether the information on the plurality of places corresponding to the visiting area matches the place-related information; and based on matching the information on the plurality of places and the place-related information, determine one place among the plurality of places matching the place-related information as a visiting place of the electronic device." as recited in claims 1 and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0165388 is cited because they are put pertinent to the method to determine interactions at a mobile computing device predict activities based on one or more types of interactions. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633